Exhibit 10.1

 

 

FIRST AMENDED AND RESTATED EXCHANGE AND RELEASE AGREEMENT

 

This First Amended and Restated Exchange and Release Agreement (this
“Agreement”) made this 17 day of April, 2014, by and among KDC Mountain Creek
Parent LLC, a New Jersey Limited Liability Company (the “Company” ), KDC Solar B
LLC, a New Jersey Limited Liability Company (“Parent”) and Solar Power, Inc., a
California corporation (“SPI”).

 

WHEREAS, Parent is the sole member of the Company;

 

WHEREAS, Company is the sole owner and developer of a proposed 4.55MW
photovoltaic solar electricity power project to be located in Mountain Creek,
New Jersey (the “Project”);

 

WHEREAS, the Company, Parent and SPI are parties to that certain Engineering,
Procurement and Construction Agreement dated April 25, 2012, as amended by the
First Amendment dated January 2, 2013 (the “EPC”) for the construction of the
Project;

 

WHEREAS, SPI and the Company desire to exchange amounts due and owing by the
Company to SPI under the EPC for membership interests in, and cash flow
interests to be received from, the Company;

 

WHEREAS, the Credit Balance due from Company and Parent pursuant to the EPC as
of December 31, 2013 was $15,035,693, which amount is deemed to be Construction
Costs under the EPC Agreement;

 

WHEREAS, Company, Parent and SPI are parties to the certain Exchange and Release
Agreement made the 26th day of December, 2013 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “December 26th
Exchange and Release Agreement”), in consideration of the exchange transaction
contemplated thereunder, SPI released the Company and Parent from any payment
obligations under and pursuant to the EPC; and

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, Company, Parent and SPI desire to amend and restate in its entirety the
December 26th Exchange and Release Agreement, on the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereby agree as follows:

 

Section 1.     Exchange. Subject to the terms and conditions hereof, on the date
hereof, SPI shall exchange the Credit Balance for (i) a twenty percent (20%)
membership interest in the Company as provided for in the Operating Agreement
(as defined below) and shall be a member in the Company upon entering into the
third amended and restated operating agreement with the Parent and the Company
and (ii) the right to receive 55.62% of all cash distributions received by
Parent on account of its membership interest in Company from and after the date
hereof pursuant to Section 12 of the Operating Agreement subject to and in
accordance with the terms of the Equity Cash Flow Letter (as defined below).
SPI’s initial capital account balance in the Company shall be equal to the
Credit Balance.

 

Section 2.     Other Transactions. In addition the Parties hereto shall enter
into and deliver:

 

(a)     a Third Amended and Restated Operating Agreement of Company, in the form
attached hereto as Exhibit A (the “Operating Agreement”),

 

 
2

--------------------------------------------------------------------------------

 

 

(b)      upon the closing of the term debt facility for the project, a Project
Management Agreement, in the form attached hereto as Exhibit B (the “Project
Management Agreement”) upon securing the term debt financing, and

 

(c)      an equity cash flow interest letter between Parent and SPI, in the form
attached hereto as Exhibit C (the “Equity Cash Flow Letter”).

 

Section 3.     Release. In consideration and subject to the completion of all of
the transactions contemplated herein, SPI confirms the release of Company and
Parent granted in the December 26th Exchange and Release Agreement and, further
restates and agrees that all of the obligations owed or owing to SPI by Company
pursuant to the EPC have been satisfied and SPI hereby releases any and all
security interests in, or other liens on, Company’s and Parent’s right, title
and interest in and to the Project and any Project assets, including without
limitation, any membership interest of Parent and Company provided as collateral
for the obligation under the EPC. Parent and Company are authorized to file and
record any and all UCC termination statements as may be necessary or desirable
to effect the foregoing release and SPI will execute and deliver to Parent and
Company as reasonably requested by either from time to time, such other lien
release documents as are necessary to effect, evidence or provide public notice
of the termination and release of any lien granted pursuant to the EPC or any
other document with regard to the Project binding on Parent and Company in favor
of SPI.

 

Section 5.     Representations and Warranties. (a) Each party represents and
warrants to each other party that:

 

(i)     It has the power and authority to execute and deliver and perform its
obligations under this Agreement and the performance by it of its obligations
under this Agreement has been duly authorized by all necessary action on the
part of such party.

 

 
3

--------------------------------------------------------------------------------

 

 

(ii)     This Agreement has been duly executed and delivered and constitutes a
legal, valid and binding obligation of it in accordance with its terms except as
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting the enforcement of
creditors’ rights generally and equitable principles.

 

(iii)     Its execution, delivery and performance of this Agreement and the
transactions contemplated hereby will not (x) breach or violate constitute a
default under any contract, lease or instrument to which it is a party or by
which it or its properties may be bound or affected, (y) conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any material agreement binding on it, or (z) result in the
creation or imposition of any lien of any nature whatsoever upon any of its
property or assets.

 

(iv)     It has not received any notice, nor to the best of its knowledge is
there pending or threatened any notice, of any violation of any applicable laws,
ordinances, regulations, rules, decrees, awards, permits or orders which would
materially and adversely affect its ability to perform hereunder.

 

(v)     No consent, approval or authorization of, permit from, declaration,
filing or registration with, or notice to, any authority, any third party or any
other person, is required to be made or obtained by it in connection with the
execution, delivery, performance and validity of this Agreement, and the
consummation of the transactions contemplated hereby.

 

(vi)    There are no actions, suits or proceedings pending or, to such party’s
knowledge threatened, against or affecting the Project or consummation of the
transactions contemplated hereby, at law or in equity or before or by any
authority or instrumentality or before any arbitrator of any kind.

 

 
4

--------------------------------------------------------------------------------

 

 

Section 6.     Binding Effect; Assignment. This Agreement shall be binding upon,
and inure to the benefit of, all the parties hereto and their respective
successors, legal representatives and assigns permitted in accordance with this
Section 6. Nothing herein shall create or be deemed to create any third party
beneficiary rights in any person or entity not a party to this Agreement. No
assignment of this Agreement, or of any rights or obligations hereunder, may be
made by any party hereto (by operation of law or otherwise) without the prior
written consent of the other parties hereto. Any attempted assignment without
the required consent shall be void.

 

Section 7.     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Each counterpart may consist of a number
of copies hereof each signed by less than all, but together signed by all, of
the parties hereto.

 

Section 8.     Section Headings. The Section headings contained in this
Agreement are inserted for convenience of reference only and shall not otherwise
affect the meaning or interpretation or be deemed a substantive part of this
Agreement.

 

Section 9.     Governing Law and Forum. This Agreement shall be governed by and
construed in all respects under the laws of the State of New Jersey, without
reference to its conflicts of laws rules or principles.

 

Section 10.   Entire Agreement. This Agreement, and all other documents and
certificates referred to herein, constitute the entire understanding of the
parties hereto concerning the exchange described herein, and cancels and
supersedes all previous agreements and understandings, oral or written, between
the parties with respect to the subject matter hereof. No modification of this
Agreement or waiver of the terms, conditions, and rights hereunder will be
binding upon any party unless signed in writing by an authorized representative
of such party.

 

 
5

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

 

KDC SOLAR MOUNTAIN

 

 

CREEK PARENT LLC

 

     

 

 

 

 

 

By:  

/s/ Alan M. Epstein 

 

 

 

Name: Alan M. Epstein 

 

 

 

Title: President & COO 

 

 

 

 

 

       

 

KDC SOLAR B LLC 

 

     

 

 

 

 

 

By:  

/s/ Alan M. Epstein 

 

 

 

Name: Alan M. Epstein 

 

 

 

Title: President & COO 

 

 

 

 

 

       

 

SOLAR POWER, INC. 

 

             

 

By:  

/s/ Charlotte Xi 

 

 

 

Name: Charlotte Xi  

 

 

 

Title: President & COO 

 





 



 
6

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

THIRD AMENDED AND RESTATED OPERATING AGREEMENT

 

OF KDC SOLAR MOUNTAIN CREEK PARENT LLC

 

[See attached]

 

 

 

 

 
7

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

PROJECT MANAGEMENT AGREEMENT

 

[See attached]

 

 

 
8

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

EQUITY CASH FLOW LETTER

 

[See attached]

 

9

 